UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K/A Amendment No. 2 CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2006 BUCKEYE VENTURES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 0-27454 20-3161375 (State or jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification Number) Registrant’s telephone number, including area code: (858)272-6600 WORLD
